        Case 3:21-cv-01080-PAD Document 1 Filed 02/17/21 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

IN RE: ZANTAC (RANITIDINE)                    MDL NO 2924
PRODUCTS LIABILITY 20-MD-2924
LITIGATION                                    JUDGE ROBIN L ROSENBERG

THIS DOCUMENT RELATES TO:                     GISTRATE JUDGE BRUCE
                                              REINHART
RAFAEL FIGEROA
____________________________
(Plaintiff Name(s))                           JURY TRIAL DEMANDED



                           SHORT-FORM COMPLAINT

      The Plaintiff(s) named below, by counsel, file(s) this Short Form

Complaint against Defendants named below. Plaintiff(s) incorporate(s) by

reference the allegations contained in the Master Personal Injury Complaint

(“MPIC”) in In re: Zantac (Ranitidine) Products Lability Litigation, MDL No.

2924 (S.D. Fla). Plaintiff(s) file(s) this Short-Form Complaint as permitted by

Pretrial Order No. 31.

      Plaintiff(s) select(s) and indicate(s) by completing where requested, the

Parties and Causes of Actions specific to this case. Where certain claims

require additional pleading or case specific facts and individual information,

Plaintiff(s) shall add and include them herein.

      Plaintiff(s), by counsel, allege as follows:
        Case 3:21-cv-01080-PAD Document 1 Filed 02/17/21 Page 2 of 10




                    I.    PARTIES, JURISDICTION, AND VENUE

   A. PLAINTIFF(S):

      1.      Plaintiff(s): Rafael Figueroa.

(“Plaintiff(s)”) brings this action (check the applicable designation):

      ___ On behalf of [himself/herself];

      __X_ In representative capacity as the husband, on behalf of the injured

party, (Injured Party’s Name) María Esther Sánchez García.

      2.      Injured Party is currently a resident and citizen of (City, State) San

Juan, Puerto Rico and claims damages as set forth below.

                                        —OR—

      Decedent died on (Month, Day, Year) March 3rd, 2019. At the time of

Decedent’s death, Decedent was a resident and citizen of (City, State) San

Juan, Puerto Rico.

If any party claims loss of consortium,

      3.      Rafael Figueroa (“Consortium Plaintiff”) alleges damages for loss of

consortium.

      4.      At the time of the filing of this Short Form Complaint, Consortium

Plaintiff is a citizen and resident of (City, State) San Juan, Puerto Rico.

      5.      At the time the alleged injury occurred, Consortium Plaintiff

resided in (City, State) San Juan, Puerto Rico.




                                                                                   2
          Case 3:21-cv-01080-PAD Document 1 Filed 02/17/21 Page 3 of 10




   B. DEFENDANT(S):

        6.      Plaintiff(s) name(s) the following Defendants from the MPIC in this

action:

                a.     Brand Manufacturers:

   1)        GlaxoSmithKline LLC (GSK), and the GSK related Defendants
             GlaxoSmithKline (America) Inc. and GlaxoSmithKline PLC;

   2)        Boehringer Ingelheim Corporation (BI), and the BI related Defendants
             Boehringer Ingelheim International GmbH, Boehringer Ingelheim
             Pharmaceuticals, Inc., Boehringer Ingelheim Promeco, S.A. de C.V.
             and Boehringer Ingelheim USA Corporation;

   3)        Pfizer Inc.;

   4)        Sanofi US Services Inc. (Sanofi), and all the Sanofi related Defendants
             Sanofi S.A., Sanofi US Services Inc. and Sanofi-Aventis U.S. LLC;

                b.     Generic Manufacturers:

   5)        ACIC Pharmaceuticals Inc. (Acic), and the Acic related Defendant
             Methapharm, Inc.;

   6)        Ajanta Pharma USA Inc. (Ajanta) and the Ajanta related Defendant
             Ajanta Pharma Ltd.;

   7)        AmerisourceBergen Corporation (AmerisourceBergen), and the
             AmerisourceBergen related Defendant AmeriSource Health Services
             LLC d/b/a American Health Packaging;

   8)        Amneal Pharmaceuticals LLC (Amneal), and the Amneal related
             Defendants Amneal Pharmaceuticals of New York, LLC and Amneal
             Pharmaceuticals, Inc.;

   9)        ANDA Repository LLC;

   10)       Ani Pharmaceuticals, Inc.;

   11)       Apotex Corportion (Apotex), and the Apotex related Defendant Apotex,
             Inc.;

   12)       Appco Pharma LLC;



                                                                                      3
      Case 3:21-cv-01080-PAD Document 1 Filed 02/17/21 Page 4 of 10




13)    Pharma USA, Inc. (Aurobindo), and the Aurobindo related Defendants
       Auro Health LLC and Aurobindo Pharma, Ltd.;

14)    Contract Pharmacal Corp.;

15)    Dr. Reddy’s Laboratories Inc. (Dr. Reddy’s), and the Dr. Reddy’s
       related Defendants Dr. Reddy’s Laboratories, Ltd. and Dr. Reddy’s
       Laboratories SA;

16)    Geri-Care Pharmaceuticals, Corp.;

17)    Glenmark Pharmaceuticals, Inc. (Glenmark), and the Glenmark
       related Defendant Glenmark Generics Ltd.;

18)    Granules USA, Inc. (Granules), and the Granules related Defendant
       Granules India, Ltd.;

19)    Heritage Pharma Labs Inc. (Heritage), and the Heritage related
       Defendants Heritage Pharmaceuticals, Inc. and Emcure
       Pharmaceuticals Ltd.;

20)    Hikma Pharmaceuticals USA, Inc. (Hikma) f/k/a West-Ward
       Pharmaceuticals Corp. and all the Hikma related Defendant Hikma
       Pharmaceuticals International, Ltd. f/k/a West-Ward
       Pharmaceuticals International, Ltd.;

21)    Hi-Tech Pharmacal Co., Inc.;

22)    J B Chemicals and Pharmaceuticals Ltd. (JB Chemicals), and the JB
       Chemicals related Defendant Unique Pharmaceutical Laboratories,
       Ltd.;

23)    Lannett Co., Inc.;

24)    Mylan Pharmaceuticals, Inc. (Mylan), and the Mylan related
       Defendants Mylan Institutional LLC, Mylan, Inc., and Mylan
       Laboratories Ltd.;

25)    Nostrum Laboratories Inc.;

26)    Novitium Pharma LLC;

27)    PAI Holdings, LLC f/k/a Pharmaceutical Associates, Inc.;

28)    Par Pharmaceutical, Inc.;



                                                                           4
      Case 3:21-cv-01080-PAD Document 1 Filed 02/17/21 Page 5 of 10




29)    L. Perrigo Co. (Perrigo), and the Perrigo related Defendants Perrigo
       Company, Perrigo Research & Development Company, and Perrigo
       Company, PLC;

30)    Sandoz, Inc.;

31)    Strides Pharma, Inc. (Strides), and the Strides related Defendants
       Strides Pharma Global Pte. Ltd., and Strides Pharma Science Ltd.;

32)    Taro Pharmaceuticals U.S.A., Inc. (Taro), and the Taro related
       Defendants Ranbaxy Inc., Sun Pharmaceutical Industries, Inc., f/k/a
       Ranbaxy Pharmaceuticals Inc. and Sun Pharmaceutical Industries
       Ltd.;

33)    Teva Pharmaceuticals U.S.A., Inc. (Teva), and the Teva related
       Defendants Actavis Mid Atlantic LLC, Watson Laboratories, Inc. and
       Teva Pharmaceutical Industries Ltd.;

34)    Torrent Pharma Inc.;

35)    VKT Pharma Inc. (VKT), and the VKT related Defendants VKT Pharma
       Private Ltd.;

36)    Wockhardt USA LLC (Wockhardt) and the Wockhardt related
       Defendants Wockhardt USA, Inc. and Wockhardt, Ltd.;

37)    Zydus Pharmaceuticals (USA) Inc. and Defendant Cadila Healthcare
       Ltd. (together Zydus-Cadila);

          c.    Distributors:

38)    Amerisource Bergen Corporation;

39)    Cardinal Health, Inc.;

40)    Chattem, Inc.;

41)    McKesson Corporation;

          d.    Retailers:

42)   Any and all Retailer Defendants identified and sued in the MPIC that
      directly or indirectly retailed Zantac or ranitidine to the Plaintiff within
      the territory of Puerto Rico, and in particular,




                                                                                 5
         Case 3:21-cv-01080-PAD Document 1 Filed 02/17/21 Page 6 of 10




   43)     Walgreens Co. (Walgreens), and the Walgreens related Defendants
           Duane Reade, Inc. and Walgreens Boot Alliance, Inc.;

              e.    Repackagers:

   44)     Any and all Repacker Defendants identified and sued in the MPIC that
           directly or indirectly repacked the Zantac or ranitidine sold to the
           Plaintiff within the territory of Puerto Rico, and including, the
           following,

   45)     Denton Pharma Inc. d/b/a Northwind Pharmaceuticals;

   46)     Golden State Medical Supply, Inc. (GSMS); and

   47)     Precision Dose Inc.

              f.    Other Distributors Not Named in the MPIC:

      None.

   C. JURISDICTION AND VENUE

      7.      Identify the Federal District Court in which Plaintiff(s) would have

filed this action in the absence of Pretrial Order No. 11 (direct filing) [or, if

applicable, the District Court to which their original action was removed]:

United States District court for the district of Puerto Rico.

      8.      Jurisdiction is proper upon diversity of citizenship.

                                 II. PRODUCT USE

      9.      The Injured Party used Zantac and/or generic ranitidine: [Check

all that apply]:

              a.    By prescription X

              b.    Over the counter ____

   10.        The Injured Party used Zantac and/or generic ranitidine from

      approximately (month, year) September 2015 to December 2018.



                                                                                     6
          Case 3:21-cv-01080-PAD Document 1 Filed 02/17/21 Page 7 of 10




                              III. PHYSICAL INJURY

       11.    As a result of the Injured Party’s use of the medications specified

above, [he/she] was diagnosed with the following specific type of cancer (check

all that apply):


 Check all  Cancer Type                                    Approximate
 that apply                                                Date of Diagnosis

                BLADDER CANCER
                BRAIN CANCER
                BREAST CANCER
      X         COLORECTAL CANCER
                ESOPHAGEAL/THROAT/NASAL
                CANCER
                INTESTINAL CANCER
                KIDNEY CANCER
                LIVER CANCER
                LUNG CANCER
                OVARIAN CANCER
                PANCREATIC CANCER
                PROSTATE CANCER
                STOMACH CANCER
                TESTICULAR CANCER
                THYROID CANCER
                UTERINE CANCER
                OTHER CANCER:

      X         DEATH (CAUSED BY CANCER)


       12.    Defendants, by their actions or inactions, proximately caused the

injuries to Plaintiff(s).

                        IV. CAUSES OF ACTION ASSERTED

       13.    The following Causes of Action asserted in the Master Personal

Injury Complaint are asserted against the specified defendants in each class of




                                                                                    7
        Case 3:21-cv-01080-PAD Document 1 Filed 02/17/21 Page 8 of 10




Defendants enumerated therein, and the allegations with regard thereto are

adopted in this Short Form Complaint by reference.

 Check if     COUNT       Cause of Action
 Applicable
 X            I           STRICT PRODUCTS LIABILITY – FAILURE TO WARN
 X            II          STRICT PRODUCTS LIABILITY – DESIGN DEFECT
 X            III         STRICT PRODUCTS LIABILITY – MANUFACTURING
                          DEFECT
 X            IV          NEGLIGENCE – FAILURE TO WARN
 X            V           NEGLIGENT PRODUCT DESIGN
 X            VI          NEGLIGENT MANUFACTURING
 X            VII         GENERAL NEGLIGENCE
 X            VIII        NEGLIGENT MISREPRESENTATION
 X            IX          BREACH OF EXPRESS WARRANTIES
 X            X           BREACH OF IMPLIED WARRANTIES
              XI          VIOLATION OF CONSUMER PROTECTION AND
                          DECEPTIVE TRADE PRACTICES LAWS and specify
                          the state’s statute below:
                          _____________________________________________
 X            XII         UNJUST ENRICHMENT
 X            XIII        LOSS OF CONSORTIUM
 X            XIV         SURVIVAL ACTION
 X            XV          WRONGFUL DEATH
 X            XVI         OTHER:
                          MENTAL ANGUISH AND EMOTIONAL DISTRESS
 X            XVII        OTHER:
                          STATUTORY COSTS AND ATTORNEY’S FEES


      Additional facts supporting the Count XVI claim(s):

               MENTAL ANGUISH AND EMOTIONAL DISTRESS

      As direct consequence of the Defendant negligent acts and/or omissions

of and her resultant physical pains, injuries and disabilities, the Plaintiff(s) has

(have) been suffering and will continue to suffer for an indeterminate period of

time from severe mental anguish and emotional distress, including irritability,

anxiety, depression, insomnia and other related symptoms; and, she sustained



                                                                                   8
          Case 3:21-cv-01080-PAD Document 1 Filed 02/17/21 Page 9 of 10




a loss of happiness and the capacity to enjoy life. For these damages Plaintiff(s)

is (are) entitled to compensatory damages in such amount to be determined at

trial.

         Additional facts supporting the Count XVII claim(s):

                   STATUTORY COSTS AND ATTORNEY’S FEES

         The Puerto Rico Rule 44.1 governing costs and attorney’s fees is

substantive in nature. Pursuant to T. 32 App. V, § 44.1, the costs will be

awarded to the party in whose favor the lawsuit is resolved.

         In addition, Defendants have denied liability forcing the Plaintiff(s) to

continue to prosecute the liability claims against them. As a result thereof,

Rule 44.1 in its judgement the court shall order the Defendants to pay a sum

in the form of a attorney’s fee in the amount of 33% of the aggregate of all

compensatory damages.

                                  V. JURY DEMAND

         14.   Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this

action.

                              VI. PRAYER FOR RELIEF

         WHEREFORE, Plaintiff(s) has/have been damaged as a result of

Defendants’ actions or inactions and demand(s) judgment against Defendants

on each of the above-referenced causes of action, jointly and severally to the

full extent available in law or equity, as requested in the Master Personal Injury

Complaint.




                                                                                        9
       Case 3:21-cv-01080-PAD Document 1 Filed 02/17/21 Page 10 of 10




      I HEREBY CERTIFY that I have filed this Motion through the CM/ECF

that will notify a true copy to all counsel of record.

      RESPECTFULLY SUBMITTED, in San Juan, Puerto Rico, this 17 day of

February, 2021.

                                             s/ Eric Quetglas-Jordán
                                             Eric Quetglas-Jordán
                                             QuetglasLaw@gmail.com
                                             USDC-PR #202514
                                             RUA - #8284

                                             QUETGLAS LAW OFFICE, P.S.C.
                                             1353 Luis Vigoreaux Ave.
                                             PMB 669
                                             Guaynabo, PR 00966
                                             Tel. (787) 722-0635
                                             https://www.facebook.com/EricQue
                                             tglasJordan/

                                             Counsel for Plaintiff(s)




                                                                          10
